459 F.2d 1392
UNITED STATES of America, Plaintiff-Appellee,v.George Harley PERKINS, Defendant-Appellant.
No. 72-1228 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 6, 1972.

Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
The appellant, George Harley Perkins, was convicted by a jury of violating the statutes prohibiting the armed robbery of a bank, 18 U.S.C., Sec. 2113(a) (d) and 18 U.S.C., Sec. 924 (c) (2).  He was sentenced to imprisonment for terms of fifteen years and three years, consecutively.


2
On appeal, Perkins complains of the identification furnished by the one bank employee present at the night-time robbery, of the order of proof, and of the admission in evidence of a letter signed by Perkins, written while he was in jail.


3
We detect no error which would warrant reversal and the conviction is affirmed under our Local Rule 21.1


4
Affirmed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966